NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             22-JUN-2022
                                             01:28 PM
                                             Dkt. 70 ODMR

            NO. CAAP-XX-XXXXXXX and NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee,
                                 v.
                 PHILIP BIKLE, Defendant-Appellant

       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (Case No. 3DTC-16-005744)

                                 and
                          CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee,
                                 v.
                 PHILIP BIKLE, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (Case No. 3DTI-16-016896)

                               ORDER
     (By:   Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

          Upon review of the Motion for Reconsideration filed by
self-represented Defendant-Appellant Philip Bikle on June 13,
2022, the papers in support, and the record, it appears that:
          1.   Bikle moves for reconsideration of our Summary
Disposition Order filed on June 3, 2022; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          2.   The motion presents no point of law or fact we
overlooked or misapprehended. See Rule 40(b) of the Hawai#i
Rules of Appellate Procedure.
          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.
          DATED: Honolulu, Hawai#i, June 22, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2